Exhibit 10.1

REYNOLDS AMERICAN INC.

ANNUAL INCENTIVE AWARD PLAN

Effective July 30, 2004,

As Amended November 30, 2004

1

REYNOLDS AMERICAN INC.

ANNUAL INCENTIVE AWARD PLAN

Effective July 30, 2004,

As Amended November 30, 2004

INDEX



--------------------------------------------------------------------------------



         
Section Page
1.Purpose
    2  
2.Definitions
    2  
3.Eligibility
    2  
4.Performance Objectives
    2  
5.Determination of Target Awards
    3  
6.Determination of Cash Awards
    3  
7.Determination of Cash Awards for SBC Program Participants
    4  
8.Deferral
    6  
9.Tax Withholding
    8  
10.Adjustments, Amendment or Termination
    8  
11.Adoption/Withdrawal by Operating Companies
    9  
12.Miscellaneous
    10  
13.Effective Date
    11  
Exhibit A: Definitions
    A-1  

2

REYNOLDS AMERICAN INC.

ANNUAL INCENTIVE AWARD PLAN

Effective July 30, 2004

As Amended November 30, 2004

1. Purpose

The Reynolds American Inc. Annual Incentive Award Plan is established to link
corporate and business priorities with individual and group performance
objectives for the management employees of RAI and its affiliated companies. The
Plan is an amendment, restatement and continuation of the R.J. Reynolds Tobacco
Holdings, Inc. Annual Incentive Award Plan.

2. Definitions

Capitalized terms have the meanings set forth in Exhibit A.

3. Eligibility

To be eligible to participate in the Plan and receive an award, an employee
must:



  (a)   except as otherwise provided in Section 6, be employed by a Company or
one of its subsidiaries for at least three months during the year at a salary
grade approved for participation in the Plan by the Chief Executive Officer;



  (b)   not be a participant in a sales incentive plan or any other bonus plan
designated by the Committee; and



  (c)   except as otherwise provided herein, be actively employed by a Company
or one of its subsidiaries on the last day of the year.

4. Performance Objectives



  (a)   Subject to the approval of the Committee, the Chief Executive Officer of
each Company will establish specific objectives (the “Performance Objectives”)
for each Company for each year. Subject to the approval of the Chief Executive
Officer of RAI, the Chief Executive Officers of the Operating Companies also may
establish Performance Objectives for some or all of their respective
subsidiaries. Performance Objectives may be based on any financial, operational
or other criteria, such as market share.



  (b)   Each participant and the manager to whom the Participant reports (the
“Reviewing Manager”) may have specific individual performance objectives (the
“Personal Program Objectives”) for each year in which Personal Program
Objectives determine, in whole or in part, the Participant’s Cash Award. The
next higher level of management will review the Personal Program Objectives to
ensure that they contribute to the Performance Objectives established by the
Chief Executive Officer. In addition, subject to the approval of the Chief
Executive Officer of RAI, the Chief Executive Officers of the Operating
Companies may establish specific Company focus areas (the “Company Focus Areas”)
for some or all of their respective subsidiaries in place of Personal Program
Objectives for each year in which Company Focus Areas determine, in whole or in
part, the Participant’s Cash Award.



  (c)   Each of the Performance Objectives and Personal Program
Objectives/Company Focus Areas will be weighted for the purpose of determining
awards under the Plan. Different weights may be assigned to the objectives for
different Participants and Companies. However, the aggregate weights for the
Performance Objectives and Personal Program Objectives/Company Focus Areas will
each range from 1-100% and together total 100%.



  (d)   Performance Objectives and Personal Program Objectives/Company Focus
Areas may be reviewed and revised during the year pursuant to the procedures
used for their adoption. The Chief Human Resources Officer may change the
weighting of any objective for any Participant.

5. Determination of Target Awards

Each Participant’s target award for each year equals the product of (a) the
Participant’s highest annual rate of base salary in effect for three months or
more during the year, multiplied by (b) the Participant’s highest target award
level for which he was eligible for three months or more during the year. Each
Participant’s target award level is expressed as a percentage of base pay and
falls within a range of target award levels set for the Participant’s salary
grade. The Committee will periodically review and may modify the range of target
award levels for each salary grade. Subject to the approval of the Chief Human
Resources Officer, Reviewing Managers will periodically review and may modify
specific target award levels for individual Participants.

6. Determination of Cash Awards



  (a)   Promptly after the end of each year, the Chief Executive Officer of RAI
will review the performance of each Company with the Committee. Subject to the
approval of the Committee, the Chief Executive Officers of the Operating
Companies may give a rating to each Performance Objective for the year (a
“Performance Rating”) ranging from 1-150% for each Performance Objective.



  (b)   The Reviewing Manager will review the performance of each Participant
promptly after the end of each year in which Personal Program Objectives
determine, in whole or in part, the Participant’s Cash Award. The Reviewing
Manager will give the Participant a rating (a “Personal Program Rating”) for
each of his or her Personal Program Objectives for the year, which may range
from 1-150%. The Chief Executive Officers of the Operating Companies will review
the Company performance for specific Company Focus Areas promptly after the end
of each year in which Company Focus Areas determine, in whole or in part, each
Participant’s Cash Award. Subject to the approval of the Committee, the Chief
Executive Officers of the Operating Companies may give a rating to each Company
Focus Area (a “Company Focus Area Rating”) ranging from 1-150%.



  (c)   The amount of each Cash Award is determined by multiplying the
Participant’s Performance Ratings and Personal Program Ratings/Company Focus
Area Ratings by the respective weights assigned to the corresponding Performance
Objectives and Personal Program Objectives/Company Focus Areas pursuant to
Section 4(c). The sum of the resulting percentages is then multiplied by the
target award for the Participant established pursuant to Section 5. If a
Participant is transferred during the year to a position with different
Performance Objectives, the Performance Ratings applicable to the Participant
will be determined by applying the applicable Performance Ratings on a pro-rata
basis, based on the months of employment during the year in each position.



  (d)   When a Participant becomes eligible to participate in the Plan after the
start of the year, the Participant’s Cash Award will be prorated for the number
of months of eligibility during the year. In the event a Participant is on a
leave of absence during the year, the Participant’s Cash Award may be prorated,
based on the number of full or partial months of active employment at the
discretion of the Chief Human Resources Officer.



  (e)   If a Participant’s employment is interrupted by the Participant’s death,
Disability or Retirement at any time during the year, the Participant will
receive a Cash Award equal to his or her target award, prorated for the number
of full or partial months of employment during the year, as soon as practicable
after such death, Disability or Retirement. The prorating will give the
Participant a full month’s credit for any partial month of work or short-term
disability.



  (f)   If a Participant loses eligibility under the Plan as the result of a
transfer to a position within the Companies not eligible for participation in
the Plan, the Participant will receive a Cash Award equal to his or her actual
award determined in accordance with Section 6(c), prorated for the number of
full and partial months as an eligible employee under the Plan. If the
Participant’s employment has been for a period of less than three months, the
Participant’s Cash Award shall be determined under this Plan at the base salary
in effect on the date before the Participant loses eligibility under the Plan.



  (g)   After obtaining approval from the Committee and satisfying its
requirements, the Companies will pay the Cash Award as soon as practicable after
the end of the year (or at such other time as determined by the Committee),
except as provided in the event of death, Disability or Retirement pursuant to
Section 6(e).

7. Determination of Cash Awards for SBC Program Participants



  (a)   If a Participant’s employment terminates pursuant to the SBC Program at
any time during the year, the Participant will receive a Cash Award for the year
of termination of active employment equal to his or her actual award determined
in accordance with Section 6(c), prorated for the number of full or partial
months as an active employee. In addition, the SBC Program may provide the
Participant with credit for some or all of the period of salary continuation
and, if so, will establish criteria to determine the Performance Ratings for the
Participant during this period. Payment of the resulting Cash Awards, if any,
will be governed by the terms of the SBC Program.



  (b)   If an employee returns from the SBC Program to active employment for the
Companies, where such employee received credit under the Plan in accordance with
Section 7(a) for some or all of the period of salary continuation pursuant to
the SBC Program, but the employee’s active employment for the Companies does not
satisfy the eligibility requirements of Section 3, the employee will receive a
Cash Award equal to his or her target award, prorated for the period he or she
received salary continuation pursuant to the SBC Program and was eligible for
credit under the Plan. A Cash Award to be made pursuant to this Section 7(b)
will be paid to the employee as soon as practicable following his or her return
to active service.



  (c)   If an employee returns from the SBC Program to active employment for the
Companies, where such employee received credit under the Plan in accordance with
Section 7(a) for some or all of the period of salary continuation pursuant to
the SBC Program and he or she continues to satisfy the eligibility requirements
of Section 3, the Participant will receive (i) a Cash Award equal to his or her
target award, prorated for the period he or she received salary continuation
pursuant to the SBC Program and was eligible for credit under the Plan, and
(ii) a Cash Award equal to his or her actual award determined in accordance with
Section 6(c), prorated for the number of full or partial months as an active
employee. Payment of the Participant’s Cash Award pursuant to Section 7(c)(i)
will be paid as soon as practicable following his or her return to active
service. Payment of the Participant’s Cash Award pursuant to Section 7(c)(ii)
will be paid as provided in Section 6(g).



  (d)   If an employee has his or her SBC interrupted (short-term) and he or she
received credit under the Plan in accordance with Section 7(a) for some or all
of the period of salary continuation pursuant to the SBC Program, but the
employee’s active employment for the Companies does not satisfy the eligibility
requirements of Section 3, he or she will receive a Cash Award equal to his or
her target award, prorated for the period he or she received salary continuation
pursuant to the SBC Program and was eligible for credit under the Plan, to be
paid at the end of the employee’s SBC period.



  (e)   If an employee has his or her SBC interrupted (short-term) and he or she
returns to active employment for the Companies, where such employee received
credit under the Plan in accordance with Section 7(a) for some or all of the
period of salary continuation pursuant to the SBC Program and he or she
continues to satisfy the eligibility requirements of Section 3, the Participant
will receive (i) a Cash Award equal to his or her target award, prorated for the
period he or she received salary continuation pursuant to the SBC Program and
was eligible for credit under the Plan, and (ii) a Cash Award equal to his or
her actual award determined in accordance with Section 6(c), prorated for the
number of full or partial months as an active employee. Payment of the
Participant’s Cash Award pursuant to Section 7(e)(i) will be paid at the end of
the employee’s SBC period. Payment of the Participant’s Cash Award pursuant to
Section 7(e)(ii) will be paid as provided in Section 6(g).

8. Deferral



  (a)   As of the last day of each year prior to 2004, each Participant who is
on a United States payroll may elect to defer payment of the Cash Award for that
year. An election to defer will be pursuant to procedures established by the
Committee and will be in writing, signed by the Participant and delivered to the
Company by December 15 of the year preceding payment. The election will be
irrevocable and will specify the percentage of the Cash Awards (from 5% to 100%)
which will be paid (i) as soon as practicable after the year in which the
Participant’s Retirement, Disability or other termination of employment occurs
or, if earlier, (ii) in January of any designated future year. If the
Participant’s employment with the Companies and their subsidiaries terminates
before the designated year, the award will be paid in January of the year
following termination. If a Participant is eligible for CIP and elects to defer
the proceeds of Cash Awards, the Company will contribute an additional 3% to the
amount deferred on account of the 3% Company match that the Participant would
have received under CIP if the Participant had not deferred the Cash Award.



  (b)   Each Participant will specify, on the notice electing deferred payment
pursuant to Section 8(a), whether the Cash Award will be deferred by cash
credit, Common Stock credit, or a combination of the two. If a Participant
elects to defer payment pursuant to Section 8(a) and fails to choose a mode of
deferral, the Participant’s deferral will be by means of a cash credit. Cash
credits and stock credits will be recorded in accounts established in each
Participant’s name on the books of the Participant’s Company. At the direction
of RAI, any Participant’s accounts may be consolidated on the books of RAI or
any of its subsidiaries.



  (i)   If the deferral is wholly or partly a cash credit, the Participant’s
cash credit account will be credited, as of the date(s) that payment of the Cash
Awards would otherwise have been made, with the dollar amount of the portion of
the Cash Awards deferred by means of a cash credit. In addition, the
Participant’s cash credit account will be credited as of the last day of each
calendar quarter with an interest equivalent in an amount determined by applying
to the current balance in the account an interest rate equal to the average
prime rate of JPMorgan Chase & Co. or its successor during the preceding
quarter. Interest will be credited for the actual number of days in the quarter
using a 365-day year.



  (ii)   If the deferral is wholly or partly a Common Stock credit, the
Participant’s Common Stock credit account will be credited, as of the date(s)
that payment of the Cash Awards would otherwise have been made, with the Common
Stock equivalent of the number of shares of Common Stock (including fractions of
a share) that could have been purchased with the portion of the Cash Awards
deferred by means of a Common Stock credit at the Closing Price on the date that
payment of the Cash Awards would otherwise have been made. As of the date any
dividend is paid to shareholders of Common Stock, the Participant’s Common Stock
credit account will also be credited with an additional Common Stock equivalent
equal to the number of shares of Common Stock (including fractions of a share)
that could have been purchased at the Closing Price on such date with the
dividend paid on the number of shares of Common Stock to which the Participant’s
Common Stock credit account is then equivalent. If dividends are paid in
property, the dividend will be deemed to be the fair market value of the
property at the time of distribution of the dividend, as determined by the
Committee.



  (c)   Payment of deferred Cash Awards will be made in a single cash payment as
soon as practicable in January of the appropriate year. If and to the extent
that the deferral is by means of the Common Stock credit account the value of
the payment will be based on the Closing Price of Common Stock on the last
trading day of the year prior to payment. Notwithstanding the foregoing, if a
Participant elects in writing before December 15 of the year his employment
terminates due to Retirement or Disability, payment will be made in
substantially equal annual installments (not to exceed ten) commencing in
January following the Retirement or Disability. Notwithstanding any election
under Section 8(a) to defer Cash Awards by means of a Common Stock credit, the
Common Stock credit account of a Participant who elects to receive installment
payments will be converted into a cash credit account as of January 1 of the
year in which such installment payments commence. Any election by a Participant
under this Section 8(c) will be irrevocable after December 15 of the year prior
to commencement of payment.



  (d)   At the one-time election of a Participant made in writing to the
Committee, all or any designated portion of the Common Stock credit account may
be converted to, and such Participant will be credited with, a cash credit
account as of the first business day of the calendar quarter following the
quarter in which the election is made. The amount credited to the cash credit
account will be determined by multiplying the number of shares of Common Stock
to which the Participant’s Common Stock credit account is then equivalent and as
to which such election has been made by the Closing Price on the last business
day of the calendar quarter in which the election is made. Any Common Stock
credits attributable to dividends paid on Common Stock during the calendar
quarter in which the election is made will be credited before making the
conversion. Such election may be made by a Participant at any time prior to the
end of the calendar year in which termination of employment occurs. An election
by a Participant under this Section 8(d) will be irrevocable.



  (e)   If the number of outstanding shares of Common Stock is increased as the
result of any stock dividend, subdivision or reclassification of shares, the
number of shares of Common Stock to which each Participant’s Common Stock credit
account is equivalent will be increased in proportion to the increase in the
number of outstanding shares of Common Stock. If the number of outstanding
shares of Common Stock is decreased as the result of any combination or
reclassification of shares, the number of shares of Common Stock to which each
Participant’s Common Stock credit account is equivalent will be decreased in
proportion to the decrease in the number of outstanding shares of Common Stock.
In the event the Company is consolidated with or merged into any other
corporation and holders of the Company’s Common Stock receive common shares of
the resulting or surviving corporation, each Participant’s Common Stock credit
account, in place of the shares then credited thereto, will be credited with a
stock equivalent determined by multiplying the number of common shares of stock
given in exchange for a share of Common Stock upon such consolidation or merger,
by the number of shares of Common Stock to which the Participant’s account is
then equivalent. If in such a consolidation or merger, holders of the Company’s
Common Stock receive any consideration other than common shares of the resulting
or surviving corporation, the Committee will determine the appropriate change in
Participants’ accounts. In the event of an extraordinary dividend, including any
spin-off, the Committee will make appropriate adjustments to each Participant’s
Common Stock credit account.



  (f)   If a Participant dies, whether before or after termination of
employment, any cash credit account and Common Stock credit account to which he
or she is entitled, including any award approved after the Participant’s death
as to which an election to defer was made and any remaining installment
payments, will be distributed in cash, as soon as practicable (unless the
Committee otherwise provides) to the Participant’s beneficiaries pursuant to
Section 12(i).

9. Tax Withholding

Each Participant’s employer will deduct any taxes required to be withheld by
federal, state, local or foreign governments from payments and distributions
under the Plan.

10. Adjustments, Amendments or Termination



  (a)   The Committee may make appropriate and equitable adjustments in the
Performance Ratings, Personal Program Ratings/Company Focus Areas Ratings and
the number, terms and conditions of any Cash Awards if it determines that
conditions warrant such adjustment. Such conditions may include, without
limitation, changes in the economy, laws, regulations and generally accepted
accounting principles, as well as corporate events such as a merger,
consolidation, recapitalization, reclassification, stock split, stock dividend,
spin-off, change of control or other event. Any adjustment made by the Committee
shall be final and binding upon the Companies and the Participants.



  (b)   The Committee may amend, suspend or terminate the Plan at will and at
any time, but it will not take any action that would materially adversely affect
the rights of Participants with respect to deferral accounts.

11. Adoption/Withdrawal by Operating Companies



  (a)   Adoption of Plan. Any entity may, with the consent of the Committee,
adopt the Plan and thereby become an Operating Company hereunder by executing an
instrument evidencing such adoption and filing a copy thereof with the
Committee. By this adoption of the Plan, Operating Companies (other than RAI)
shall be deemed to consent to actions taken by RAI in entering into any
arrangements for the purpose of providing benefits under the Plan, and to
authorize RAI and/or the Committee on behalf of RAI to take any actions within
the authority of RAI under the terms of the Plan.



  (b)   Withdrawal/Effect of Termination. Notwithstanding the foregoing, in the
case of any Operating Company that adopts the Plan and thereafter (i) ceases to
exist or (ii) withdraws or is eliminated from the Plan, it shall not thereafter
be considered an Operating Company thereunder and the employees of such
Operating Company shall no longer be eligible to participate in the Plan. Any
Operating Company (other than RAI) which adopts the Plan may elect separately to
withdraw from the Plan and such withdrawal shall constitute a termination of the
Plan as to it; provided, however, that such terminating Operating Company shall
continue to be an Operating Company for the purposes hereof as to Participants
to whom it owes obligations hereunder, unless RAI or the Committee directs
otherwise.



  (c)   Expenses. The expenses of administering the Plan will be paid by RAI,
unless RAI, in its sole and absolute discretion, directs the Operating Companies
to pay some or all of the expenses.

(d) Liability for Payment/Transfers of Employment.



  (i)   Subject to the provisions of subsections (ii) and (iii) hereof, each
Operating Company shall be solely liable for and shall reimburse RAI for the
Operating Company’s appropriate share of any funding necessary to provide
benefits to its employees who are Participants under this Plan;



  (ii)   Notwithstanding the foregoing, upon a transfer of employment among
Operating Companies, any liability for the payment of a Cash Award to or on
behalf of a Participant shall be transferred from the prior Operating Company to
the new Operating Company. The last Operating Company of the Participant shall
be responsible for the payment of any Cash Award payable hereunder after the
Participant’s termination of employment, whether liability for such payment
accrued before or after the Participant’s transfer of employment to such
Operating Company; and



  (iii)   Notwithstanding the foregoing, in the event that RAI is unable or
refuses to satisfy its obligation hereunder with respect to the payment of any
Cash Award to or on behalf of its Participants, each of the Operating Companies
(unless it is insolvent), other than RAI, shall guarantee and be jointly and
severally liable for a portion of such Cash Award under the Plan, allocated
based on a fraction, the numerator of which is equal to the number of
Participants in the Plan who are current or former employees of the Operating
Company and the denominator of which is the total number of Participants in the
Plan, excluding current or former RAI employees (as in effect on the date of the
determination).

12. Miscellaneous



  (a)   Except as determined by the Committee, no person will have any right to
receive an award.



  (b)   The Committee has the power to interpret the Plan and, together with the
officers of the Companies, has complete discretion in making determinations and
taking action pursuant to the Plan. All interpretations, determinations and
actions by the Committee will be final, conclusive and binding on all parties.
Subject to the preceding sentence, the Chief Executive Officer of RAI will
administer the Plan and will resolve all administrative questions and
interpretations. The Committee and the Chief Executive Officer of RAI may
delegate their authority to anyone. In such event, references in the Plan to the
Committee or to the Chief Executive Officer of RAI will refer to their delegates
when appropriate.



  (c)   The Companies, their Boards of Directors, the Committee, the officers
and the other employees of RAI and its subsidiaries will not be liable for any
action taken in good faith in interpreting and administering the Plan.



  (d)   For purposes of the Plan, a Participant on leave of absence approved by
a Company or a subsidiary of a Company will be considered an employee. Except as
otherwise provided herein, a Participant on salary continuation under an SBC
Program or agreement of severance will not be considered an employee but will be
deemed to be terminated on his or her last day of active employment. A
Participant absent due to short-term disability on the last day of a year is
deemed to be actively employed if such Participant was actively employed at any
time during the year.



  (e)   Nothing herein creates a vested right. The Cash Awards and the interest,
dividends and other expenses on Cash Awards deferred under Section 8 are not
funded and, except to the extent provided in Section 11(d)(iii), are paid from
the general assets of the Company from which the Participant terminated
employment. Nothing herein shall be construed to require the Companies to
maintain any fund or segregate any amount for the benefit of any Participant and
no Participant or other person shall have any claim against, right to, or
security or other interest in, any fund, account or asset of any Company from
which he or she terminated employment. Other benefits referred to herein may be
funded or unfunded as provided for in the individual plans.



  (f)   The Plan does not create or confer on any Participant any right to
employment, and the employment of any Participant may be terminated by the
Participant or the Participant’s employer without regard to the effect that
termination might have on the Participant with respect to the Plan.



  (g)   Participants may not transfer, pledge or encumber any benefit under the
Plan prior to its receipt in cash. Except as required by law, creditors may not
attach or seize any such benefit.



  (h)   The Plan will be governed by and subject to the laws of the State of
North Carolina.



  (i)   In the event of the death of a Participant, any distribution to which
such Participant is entitled under the Plan shall be made to the beneficiary
designated by the Participant to receive the proceeds of any noncontributory
group life insurance coverage provided for the Participant by the Participant’s
Company (“Group Life Insurance Coverage”). If the Participant has not designated
such beneficiary, or desires to designate a different beneficiary, the
Participant may file with the Chief Human Resources Officer a written
designation of a beneficiary under the Plan, which designation may be changed or
revoked only by the Participant, in writing. If no designation of beneficiary
has been made by a Participant under the Group Life Insurance Coverage or filed
with the Chief Human Resources Officer under the Plan, distribution upon such
Participant’s death shall be made in accordance with the provisions of the Group
Life Insurance Coverage. If a Participant is no longer an employee of a Company
or one of its subsidiaries at the time of death, no longer has any Group Life
Insurance Coverage and has not filed a designation of beneficiary with the Chief
Human Resources Officer under the Plan, distribution upon such Participant’s
death shall be made to the Participant’s estate.



  (j)   A Company may supersede some or all of the terms of the Plan with
respect to individual Participants pursuant to an employment, termination or
similar agreement. In case of conflict, the agreement will control.

13. Effective Date

The Plan is effective as of July 30, 2004.

3

EXHIBIT A

Definitions

(a) “Board of Directors” The Board of Directors of RAI.

(b) “Cash Award” Annual cash payments made to Participants pursuant to the Plan.



  (c)   “Chief Executive Officer” For employees of RAI and the chief executive
officers of the Operating Companies, the chief executive officer of RAI. For the
other employees of each Operating Company and its subsidiaries, the chief
executive officer of the Operating Company primarily responsible for their
performance.



  (d)   “Chief Human Resources Officer” For employees of RAI and the executive
officers of the Operating Companies, the chief human resources officer of RAI.
For the other employees of each Operating Company and its subsidiaries, the
chief personnel officer of the Operating Company primarily responsible for their
performance.



  (e)   “CIP” The Reynolds American Capital Investment Plan, or comparable
Company-sponsored 401(k) plan in which employees participate, or any successor
thereof.



  (f)   “Closing Price” The closing sale price of the Common Stock as shown on
the New York Stock Exchange consolidated tape and reported in the Wall Street
Journal.

(g) “Committee” The Compensation Committee of the Board of Directors.

(h) “Common Stock” The Common Stock of RAI.

(i) “Companies” RAI and the Operating Companies.

(j) “Company Focus Areas” As defined in Section 4(b) of the Plan.

(k) “Company Focus Areas Rating” As defined in Section 6(b) of the Plan.



  (l)   “Disability” Being totally and permanently disabled as defined in the
Long-Term Disability Plan of the Operating Company employing the participant.

(m) “Group Life Insurance Coverage” As defined in Section 12(i) of the Plan.



  (n)   “Operating Companies” R. J. Reynolds Tobacco Company, Santa Fe Natural
Tobacco Company, Inc., R. J. Reynolds Global Products, Inc. (and related
international businesses), Lane Limited and any future operating companies
acquired by Reynolds American Inc. that become wholly-owned direct or indirect
subsidiaries of Reynolds American Inc.



  (o)   “Participant” For any year, an employee who is eligible for or who has
deferred receipt of an award under the Plan. An eligible employee is a
Participant only with respect to the Company for which he works most directly.

(p) “Performance Objectives” As defined in Section 4(a) of the Plan.

(q) “Performance Rating” As defined in Section 6(a) of the Plan.

(r) “Personal Program Objectives” As defined in Section 4(b) of the Plan.

(s) “Personal Program Rating” As defined in Section 6(b) of the Plan.

(t) “Plan” Reynolds American Inc. Annual Incentive Award Plan.

(u) “RAI” Reynolds American Inc.

(v) “Retirement” Retirement with eligibility for retiree medical benefits.

(w) “Reviewing Manager” As defined in Section 4(b) of the Plan.



  (x)   “SBC” or “SBC Program” A salary and benefits continuation or other
program maintained by a Company for the purpose of providing severance-type
benefits to employees whose employment is involuntarily terminated.

4